Exhibit 10.69
PLEDGE, ASSIGNMENT AND SECURITY AGREEMENT
PLEDGE, ASSIGNMENT AND Security Agreement (this “Agreement”), dated as of August
15, 2008, by FRANKLIN CREDIT MANAGEMENT CORPORATION, a Delaware corporation (the
“Borrower”), each of the entities listed on the signature pages hereof as
grantors or that becomes a party hereto pursuant to Section 7.10 of the Security
Agreement referred to below (each a “Grantor” and, collectively, the
“Grantors”), in favor of THE HUNTINGTON NATIONAL BANK, a national banking
association (“Lender”).
W i t n e s s e t h:
Whereas, all the Grantors are party to a Security Agreement dated as of
November 15, 2007, in favor of Lender (the “Security Agreement”) pursuant to
which the Grantors are required to execute and deliver this Agreement;
Whereas, pursuant to the Credit Documents, Lender has made extensions of credit
to Borrower and certain of its affiliates upon the terms and subject to the
conditions set forth therein; and
     Now, Therefore, in consideration of the premises and to comply with the
requirements of the Security Agreement, each Grantor hereby agrees with Lender
as follows:
Section 1. Defined Terms
Unless otherwise defined herein, terms defined in the Security Agreement and
used herein have the meaning given to them in the Security Agreement.
Section 2. Grant of Security Interest in Collateral
Each Grantor, as collateral security for the full, prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, hereby collaterally pledges, assigns,
conveys, mortgages, pledges, hypothecates and transfers to Lender, and grants to
Lender a lien on and security interest in, all of its right, title and interest
in, to and under the following collateral of such Grantor (the “Collateral”):
(a) all of its proceedings, choses in action and Commercial Tort Claims in which
it has an interest, including, without limitation, any proceeding, choses in
action, and Commercial Tort Claim referred to on Schedule I attached hereto; and
(b) all Proceeds of the foregoing.
Section 3. Security Agreement
The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to Lender pursuant to the
Security Agreement and each Grantor hereby acknowledges and affirms that the
rights and remedies of Lender with respect to the security interest in the
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.
[Signature Pages Follow]

A6- 1



--------------------------------------------------------------------------------



 



In witness whereof, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized offer as of the date first set forth above.

            FRANKLIN CREDIT MANAGEMENT
CORPORATION, as Borrower and Grantor
      By:   /s/ Alexander Gordon Jardin       Name:   Alexander Gordon Jardin   
            Each Grantor listed on Schedule A attached
hereto:
      By:   /s/ Alexander Gordon Jardin               Name: Alexander Gordon
Jardin     

Title: CEO, as an authorized office of and
on behalf of each Grantor Listed on
Schedule A attached hereto
Accepted and Agreed
as of the date first above written:
THE HUNTINGTON NATIONAL BANK

         
By:
  /s/ Alan D. Seitz
 
    
 
  Name: Alan D. Seitz    
 
  Title: Senior Vice President    

 



--------------------------------------------------------------------------------



 



Acknowledgement of Grantors

     
State of New Jersey
  )
 
  )     ss.
County of hudson
  )

On this 13th day of August, 20008 before me personally appeared Alexander Gordon
Jardin, proved to me on the basis of satisfactory evidence to be the person who
executed the foregoing instrument on behalf of Franklin Credit Management
Corporation, a Delaware corporation, who being by me duly sworn did depose and
say that she/he is an authorized representative of said entity, that the said
instrument was signed on behalf of said entity and that she/he acknowledged said
instrument to be the free act and deed of said entity.
Donna M. Bonfiglio
Notary Public

     
State of New jersey
  )
 
  )     ss.
County of hudson
  )

On this 13th day of August, 2008 before me personally appeared Alexander Gordon
Jardin, proved to me on the basis of satisfactory evidence to be the person who
executed the foregoing instrument on behalf of each of the Grantors (as defined
above), who being by me duly sworn did depose and say that she/he is an
authorized representative of each of said entities, that said instrument was
signed on behalf of each of said entity as authorized by their respective
                     and that she/he acknowledged said instrument to be the free
act and deed of each of said entities.
Donna M. Bonfiglio
Notary Public

 



--------------------------------------------------------------------------------



 



Schedule A
[List of Grantors]

 



--------------------------------------------------------------------------------



 



Schedule I
to
Agreement
Proceedings, Choses in Action and Commercial Tort Claims

  1.   All claims arising out of all loan purchase agreements between Franklin
Credit Management Corporation (“FCMC”) and WMC Mortgage, LLC (“WMC”), successor
to WMC Mortgage Corp., including, without limitation, (1) that certain loan
purchase agreement between FCMC and WMC, dated as of September 29, 2006 and
(2) that certain loan purchase agreement between FCMC and WMC, dated as of
November 30, 2006.     2.   All claims arising out of all loan purchase
agreements between Franklin Credit Management Corporation (“FCMC”) and WMC
Mortgage, LLC (“WMC”) including, without limitation, (1) that certain loan
purchase agreement between FCMC and WMC, dated as of May 25, 2006, (2) that
certain loan purchase agreement between FCMC and WMC, dated as of September 29,
2006, and (3) that certain loan purchase agreement between FCMC and WMC, dated
as of November 30, 2006.     3.   All claims arising out of all loan purchase
agreements between Franklin Credit Management Corporation (“FCMC”), Decision One
Mortgage Company, LLC (“Decision One”), and HSBC Finance Corporation including,
without limitation, (1) that certain loan purchase agreement between FCMC and
Decision One, dated as of June 23, 2006, (2) that certain loan purchase
agreement between FCMC and Decision One, dated as of August 29, 2006, (3) that
certain loan purchase agreement between FCMC and Decision One, dated as of
September 27, 2006, (4) that certain loan purchase agreement between FCMC and
Decision One, dated as of January 26, 2007, and (5) that certain loan purchase
agreement between FCMC and Decision One, dated as of February 26, 2007.     4.  
All claims arising out of all loan purchase agreements between Franklin Credit
Management Corporation (“FCMC”) and Pine State Mortgage Corporation (“Pine
State”) including, without limitation, (1) that certain loan purchase agreement
between FCMC and Pine State, dated as of February 12, 2007, (2) that certain
loan purchase agreement between FCMC and Pine State, dated as of February 28,
2007, (3) that certain loan purchase agreement between FCMC and Pine State,
dated as of March 30, 2007, (4) that certain loan purchase agreement between
FCMC and Pine State, dated as of April 19, 2007, and (5) that certain loan
purchase agreement between FCMC and Pine State, dated as of May 15, 2007.     5.
  All claims arising out of all loan purchase agreements between Franklin Credit
Management Corporation (“FCMC”) and Metrocities Mortgage, LLC (“Metro”)
including, without limitation, that certain loan purchase agreement between FCMC
and Metro, dated as of June 18, 2007.     6.   All claims arising out of all
loan purchase agreements between Franklin Credit Management Corporation (“FCMC”)
and First Residential Mortgage Services Corporation (“First Residential”)
including, without limitation, that certain loan purchase agreement between FCMC
and First Residential, dated as of February 22, 2007.

 